DETAILED ACTION
Applicant’s response of 2/15/2021 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claims 1, 4-5, 9, 15, 17, 20 have been amended, and claims 3, 10, 11, and 13 have been canceled. As a result, the previous rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William M. Fischer on 2/18/2021.
1. (Currently Amended) A wireless power transmission system, comprising: 
an adaptively-phased antenna array having multiple radio frequency (RF) transceivers; control circuitry operatively coupled to the multiple transceivers, the control circuitry configured to: 
determine that a location of a wireless power receiver client has not changed for a threshold period of time, or number of beacon signals, by calculating a directionality of a beacon signal received from the wireless power receiver client based on samples of the beacon signal; 
based on the location of the wireless power receiver client not changing for the threshold period of time or number of beacon signals, determine that a movement status of the wireless power receiver client is static or semi-static; 

configure the multiple RF transceivers to transmit a wireless power signal to the wireless power receiver client in a direction of the inverse directionality; 
sample the beacon signal received from the wireless power receiver client at two or more of the multiple RF transceivers; and 
determine that the location of the wireless power receiver client has changed since a previously received beacon by comparing the samples of the beacon signal to samples of a previously received beacon signal received from the wireless power receiver client at the two or more of the multiple RF transceivers.
9. (Currently Amended) A method operating a wireless power transmission system to reduce computational requirements for sampling beacon signals received from a wireless power receiver clients in a wireless power delivery environment, the method comprising: 
determining that a location of the wireless power receiver client has not changed for a threshold period of time, or number of beacon signals, by calculating a directionality of a beacon signal received from the wireless power receiver client based on samples of the beacon signal; 
determining, based on the location of the wireless power receiver client not changing for the threshold period of time or number of beacon signals, that a movement status mode of the wireless power receiver client is in a static or semi-static movement status mode; and 
when the wireless power receiver client is in the static or semi-static movement status mode, identifying a previously computed inverse directionality of the beacon signal received from the wireless power receiver client; 

sampling the beacon signal received from the wireless power receiver client at two or more of multiple radio frequency (RF) transceivers of the wireless power transmission system; and 
determining that the location of the wireless power receiver client has changed since a previously received beacon by comparing the samples of the beacon signal to samples of a previously received beacon signal received from the wireless power receiver client at the two or more of the multiple RF transceivers.
20. (Currently Amended) An apparatus comprising: 
one or more non-transitory computer readable storage media; and 
program instructions stored on the one or more computer readable storage media, wherein the program instruction, when executed by a processing system, direct the processing system to: 
determine that a location of a wireless power receiver client located within a wireless power delivery environment has not changed for a threshold period of time, or number of beacon signals, by calculating a directionality of a beacon signal received from the wireless power receiver client based on samples of the beacon signal:
based on the location of the wireless power receiver client not changing for the threshold period of time or number of beacon signals, determine that a movement status of the wireless power receiver client is static or semi-static; 
responsively identify a previously computed inverse directionality of a beacon signal received from the wireless power receiver client; and 

sample the beacon signal received from the wireless power receiver client at two or more of the multiple RF transceivers; and 
determine that the location of the wireless power receiver client has changed since a previously received beacon by comparing the samples of the beacon signal to samples of a previously received beacon signal received from the wireless power receiver client at the two or more of the multiple RF transceivers.
Allowable Subject Matter
Claims 1-2, 4-9, 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Leabman (9,979,440), Rangarajan (2015/0334569), and Sahara (2011/0199935).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “determine that a location of a wireless power receiver client has not changed for a threshold period of time, or number of beacon signals, by calculating a directionality of a beacon signal received from the wireless power receiver client based on samples of the beacon signal” in combination with “responsively identify a previously computed inverse directionality of the beacon signal received from the wireless power receiver client” and “sample the beacon signal received from the wireless power receiver client at two or more of the multiple RF transceivers; and determine that the location of the wireless power 
Independent claims 9 and 20 recite similar limitations to those indicated as allowable in claim 1 and thus are allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836